Citation Nr: 1543377	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-35 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.  He died in September 2007 and the appellant is his surviving spouse.  

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death and denied entitlement to DEA benefits under 38 U.S.C.A. Chapter 35.

The appellant testified before the undersigned at a February 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In April 2013, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development and the issue of entitlement to DEA benefits for issuance of a statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In its April 2013 remand, the Board instructed the AOJ to ask the appellant to complete authorizations for VA to obtain all records of the Veteran's treatment for hypertension, a psychiatric disability, a cardiac disability, and an anterior communicating artery aneurysm from the following facilities, among others: Heritage Hospital (Heritage), New Bridge Foundation (New Bridge), and Gladman's Hospital (Gladman's).  If the appellant submitted the appropriate release and any of these records were unavailable, the AOJ was instructed to notify the appellant of the identity of the records that were unavailable, the efforts VA had undertaken to obtain such records, and any additional action that was to be taken concerning her claim.  

Following the April 2013 remand, the AOJ contacted Heritage Oaks Hospital, New Bridge, and Gladman's and requested all available treatment records.  New Bridge and Gladman's responded that the Veteran's records were unavailable because they had been destroyed.  Also, Heritage Oaks Hospital indicated that no records could be found which matched the Veteran's name and date of birth.  Despite the unavailability of records from these facilities, however, the AOJ never notified the appellant of their unavailability, of the efforts that had been undertaken to obtain the records, and of the additional action that was to be taken concerning her claim.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not provide the appellant with proper notice of the unavailability of records from Heritage Oaks Hospital, New Bridge Foundation, and Gladman's Hospital, the Board is compelled to again remand the issue of entitlement to service connection for the cause of the Veteran's death for compliance with the instructions in its April 2013 remand.
In addition, the appellant submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records of treatment from Fremont Hospital (Fremont).  She indicated that this facility was located at a Liberty Street address in Fremont, California.  In March 2014, the AOJ sent a letter to Fremont and requested all available treatment records.  This letter was returned as undeliverable.  The AOJ did not thereafter inform the appellant of its inability to obtain the relevant treatment records from Fremont.  Furthermore, an internet search reveals that Fremont is located at "39001 Sundale Drive; Fremont, CA 94538."  Therefore, as the March 2014 letter was mailed to the wrong address and as the AOJ did not notify the appellant that the letter had been returned as undeliverable, a remand is also necessary to again attempt to obtain all relevant treatment records from Fremont.

Moreover, the appellant contends that the Veteran's service-connected PTSD contributed to his death in that it resulted in the use of tobacco, which in turn caused his fatal aneurysm.  In September 2014, a VA psychiatrist reviewed the Veteran's file (including medical literature submitted by the appellant) and opined that there was no evidence to support the finding that his service-connected PTSD symptoms were likely ("at least as likely as not"/"50 percent probability or more") the cause of his use of tobacco products.  The psychiatrist reasoned that there exists evidence in medical literature that PTSD symptom clusters can contribute to an increase in cigarette smoking, but that the relationship was not certain and could not be confirmed in this case.  The Veteran had many other psychiatric factors which may have precipitated or increased his use of tobacco, including depressive symptoms, personality factors, suicidal impulses, and self-destructive impulses.  In sum, it was likely ("at least as likely as not") that a multiplicity of factors, aside from the Veteran's PTSD symptoms, contributed to his use of tobacco.

A new opinion as to whether the Veteran's tobacco use was caused by his service-connected PTSD is necessary because although the September 2014 psychiatrist concluded that the service-connected PTSD symptoms were not likely the cause of the Veteran's use of tobacco products, he reasoned that symptoms such as depression and suicidal ideation likely contributed to his tobacco use.  The psychiatrist did not otherwise comment on or explain why such symptoms were not associated with the Veteran's PTSD.  Hence, a remand is also necessary to obtain a new opinion as to the Veteran's cause of death.

Also, the claim for DEA is inextricably intertwined with the claim of service connection for the cause of the Veteran's death.  Hence, the Board will defer adjudication of the DEA issue.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete an authorization for VA to obtain all records of the Veteran's treatment for hypertension, a psychiatric disability, a cardiac disability, and an anterior communicating artery aneurysm from Fremont Hospital.  All efforts to obtain these records must be documented.

Any request for records from Fremont Hospital shall be sent to "39001 Sundale Drive; Fremont, CA 94538" and any other identified address. 

If the appellant fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any records from Fremont Hospital are unavailable, the appellant shall be notified of their unavailability, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.  All such notification must be documented.

2.  Notify the appellant that the records from Heritage Oaks Hospital, New Bridge Foundation, and Gladman's Hospital are unavailable, of the efforts VA has undertaken to obtain these records, and of any additional action that may be taken concerning her claims.  All such notification must be documented.  

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the psychiatrist who provided the September 2014 opinion to review all relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's cause of death.

The opinion provider shall answer all of the following questions:

(a)  Were the Veteran's psychiatric symptoms which were identified in the September 2014 opinion (including depression and suicidal ideation) associated with his service-connected PTSD?

(b)  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD and its associated symptoms caused him to use tobacco products?

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on the Veteran's reported smoking history, his post-service hypertension and psychiatric and cardiac problems, and all medical literature which has been submitted by the appellant.

If the September 2014 psychiatrist is unavailable or otherwise unable to provide the requested opinions, the Veteran's file shall be referred to another VA medical professional with appropriate expertise to obtain the necessary opinions.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




